Name: Commission Regulation (EEC) No 144/81 of 19 January 1981 on the supply of common wheat flour to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 81 Official Journal of the European Communities No L 17/5 COMMISSION REGULATION (EEC) No 144/81 of 19 January 1981 on the supply of common wheat flour to the World Food Programme as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products ( 6) ; whereas it is necessary to specify, for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annex to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by the Act of Accession of Greece ( 2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543 /73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas on 28 May 1980 the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure , 4 700 tonnes of common wheat flour to the World Food Programme under its food-aid programme for 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 January 1981 . For the Commission The President Gaston THORN (&gt;) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 291 , 19 . 11 . 1979 , p . 17 . (3 ) OJ No L 281 , 1 . 11 . 1975, p . 89 . (4 ) OJ No 106, 30 . 10 . 1962, p . 2553/62 . (5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . ( 6 ) OJ No L 192, 26 . 7 . 1980 , p . 1 1 . No L 17/6 Official Journal of the European Communities 20 . 1 . 81 ANNEX 1 . Programme : 1980 2 . Recipient : World Food Programme 3 . Place or country of destination : the Arab Republic of Egypt and the People s Democratic Republic of Yemen 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 4 700 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : ONIC : Office National Interprofessionnel des Cereales , 21 , Av. Bosquet, Paris 7eme  tÃ ©lex 270807 8 . Method of mobilizing the product : Community market 9 . Characteristics of the goods :  moisture : 14 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-52 % maximum referred to dry matter 10 . Packaging :  in bags (')  quality of the bags : new jute sacks lined with cotton sacks  net weight of the bags : 50 kilograms  marking of the bags : letters at least 5 cm high : 'Arab Republic of Egypt 644 X / Wheat flour / Alexandria ' for 4 000 tonnes 'People 's Democratic Republic of the Yemen 2166 / Wheat flour / Aden ' for 200 tonnes 'People 's Democratic Republic of the Yemen 608 XV Wheat flour / Aden ' for 300 tonnes 'People 's Democratic Republic of the Yemen 2453 / Wheat flour / Aden' for 200 tonnes followed by : 'Gift of the European Economic Community / Action of the World Food Programme' 11 . Port of shipment : a Community port 1 2 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 30 January 1981 at 12 noon 16 . Shipment period :  from 15 to 28 February 1981 for the Arab Republic of Egypt, 644 X and the Peoples Democ ­ ratic Republic of the Yemen , 2166 and 608 X  from 1 to 31 March 1981 for the People 's Democratic Republic of the Yemen , 2453 17 . Security : 12 ECU/tonne (') Since the goods may be rebagged , the successful tenderer must provide 2 % of empty ba^s of the same quality as those containing the goods , with the marking followed by a capital 'R